DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on October 13, 2021.  Claims 1, 19 and 31 have been amended.  The examiner noted that claims 27-29 were not amended to overcome the Double Patenting rejections, thus, the rejections are maintained and repeated in this Office Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 27-29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24-26 of prior U.S. Patent No. 10,880,504 B2. This is a statutory double patenting rejection.
Regarding claim 27, claim 27 recites the same invention of claim 24 in the patent.

Regarding claim 28, claim 28 recites the same invention of claim 25 in the patent.

Regarding claim 29, claim 29 recites the same invention of claim 26 in the patent.

Allowable Subject Matter
Claims 1-26 and 30-39 are allowed.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding claims 1, 19, 31, 32, 34, 36 and 38, the main reason for indication of allowable subject matter is because although in the prior art of record, Egawa (US 2011/0228152 A1) discloses an image pickup device (Fig. 24) comprising: a plurality of pixels (11) each configured to output an analog signal based on electric charges produced in a photoelectric conversion unit (PD) (¶ 0046, 0058); and a control unit 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 14, 2022